Citation Nr: 1643263	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.

2.  Entitlement to service connection for a left hip and left leg disability.

3.  Entitlement to service connection for a head disability, claimed as head injury.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1954 to November 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and a November 2008 rating decision from the RO in Cleveland, Ohio.

In the October 2007 rating decision, the RO, in pertinent part, denied service connection for a head disability and for a left hip and left leg disability.  The RO also denied the petition to reopen the claim of service connection for a low back disability.  The Veteran filed a timely notice of disagreement for the left hip and leg and head disabilities.  He submitted additional evidence in support of his low back claim.  Thereafter, jurisdiction was transferred to the RO in Cleveland, Ohio.

In the November 2008 rating decision, the RO, in pertinent part, reopened the claim of service connection for a low back disability and confirmed and continued the previous denial.  Jurisdiction has been transferred to the RO in Detroit, Michigan.

The Board observes that the Veteran appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), also denied in the October 2007 rating decision.  However, in a June 2015 rating decision, the RO granted service connection for PTSD.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issues of entitlement to service connection for a head disability and a left hip and left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

1.  In a September 1975 determination letter, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a back disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the September 1975 determination letter is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  The weight of the evidence is against a finding that the Veteran's low back disability had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through letters dated in January 2007, August 2007, and August 2008, which informed the Veteran of evidence necessary to substantiate his claims.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records have been associated with the claims file.  Post-service medical treatment records have also been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided a VA examination in November 2008.  The VA examination is adequate for the purposes of determining the claim of service connection for a low back disability as it involved a review of the Veteran's pertinent medical history, as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background

At the outset, the Board notes that the Veteran's claim of service connection for a back disability was initially denied in an April 1958 rating decision.  The RO determined that the Veteran's low back disability existed prior to military service and was not aggravated by service.  It was further determined that the symptomatic treatment required during military service was an acute episode, which cleared without increased pathology.  The evidence of record at the time of the April 1958 rating decision included service treatment records, lay statements indicating that the Veteran had back pain during military service, and private treatment records demonstrating a post-service low back injury.  Thereafter, in a September 1975 determination letter, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a back disability.  In so finding, the RO opined that there was no new and material evidence to show that the Veteran's back condition was aggravated during military service.  The evidence at the time of the September 1975 determination letter included additional private treatment records noting a work related low back injury.

The appellant was notified of this decision and of his procedural rights in the September 1975 determination letter.  The determination letter included a VA Form 1-4107, which provides notice of procedural and appellate rights.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the September 1975 determination is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the September 1975 determination letter includes additional lay statements regarding the Veteran's back disability, VA medical records, and the report of November 2008 VA spine examination.

Analysis

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a low back disability.  The evidence is new, as it was not part of the record at the time of the September 1975 determination letter.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence reflects that the Veteran suffered a low back injury during military service, which reportedly aggravated his low back condition.  Specifically, in a statement from the Veteran, he asserted that he fell off the back of a truck resulting in a number of injuries.  See June 2008 Correspondence.  Such statement was not previously of record.

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for a low back disability is reopened.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for a low back disability. Specifically, he contends that his current low back disability is related to injuries sustained during military service.

Service treatment records reveal complaints of back pain.  In April 1954, the Veteran was treated for complaints of back pain.  He stated that 2 years prior to treatment, he strained a muscle in his back.  Findings included lordosis of the spine; however, x-ray results were normal.  He was diagnosed with acute chronic low back strain and was prescribed treatment from April 1954 to June 1954.  Subsequent records in May 1954 and June 1954 revealed continued treatment for back pain.  Notably, in the June 1954 record, the Veteran reported back trouble for 4 years.  There were negative findings and it was noted that the appellant had complete relief of pain.  In July 1954, the Veteran again presented with complaints of low back pain.  Notwithstanding, at the time of the November 1955 military separation examination, clinical evaluation of the Veteran's lumbar spine was normal.

Post-service private medical records show a post-service back injury.  A record received in April 1958 demonstrates that the Veteran was hospitalized from February 21, 1958 to March 3, 1958 for a lumbar strain.  It was noted that 2 days prior to admission, the appellant slipped on ice while shoveling snow and "wrenched" his back.  He was diagnosed with severe lumbosacral strain.  A follow-up record dated in March 1958 shows that the Veteran presented with complaints of backache.  At the time of treatment, he reported that he had "back trouble" before service and the pain was aggravated by service due to exercise, etc.  In a July 1969 record, it was documented that the Veteran injured his back while lifting a big tank.  He was diagnosed with lumbar radiculitis with possible disc disease.  

Statements from the Veteran's friends dated in March 1958 indicate that the Veteran complained of back pain during service.

In an additional statement from the Veteran's friend dated in July 1975, he reported that the Veteran frequently complained of a back ailment during the entire time they were stationed in Korea and frequently went on sick call.  He further noted that the Veteran performed many physical tasks although it appeared that he was in great pain.  

In a statement from the Veteran received in June 2008, he reported that he injured his back when he fell off the back of a truck.  He mentioned that he still suffered from pain severe pain at times.  

Post-service VA medical records reveal a diagnosis of low back arthritis.

The Veteran underwent a VA examination in November 2008.  After a review of the evidence and examination of the Veteran, the examiner determined that it was less likely as not that the Veteran's low back disability was due to, caused by, or permanently aggravated by military service.  In support of his finding, the examiner noted that there was no documentation of any traumatic event occurring during military service.  Although the Veteran reported that he fell off the back of a truck while stationed in Korea, sustaining temporarily disabling injuries, there was no supporting evidence for the claimed event.  All service complaints pertaining to low back pain were addressed in the military between April and July 1954.  There was no medical documentation regarding back problems for the remaining 16 months of the Veteran's service commitment.  After discharge, the Veteran was able to work as a laborer until he was laid off from work.  There is no indication in the application for compensation that he was laid off due to back problems which may have begun in service.  The examiner further noted that the application for back pain was written in March 1958 after the appellant fell and injured his back in February 1958.  Although he mentioned military back pain and treatment, he also stated that he received no treatment while stationed in Korea.  Further, military x-rays were negative.  The examiner determined that the 1958 civilian x-ray following the slip/fall demonstrated the earliest degenerative changes, which can be attributed to the fall.  Additionally, the 1969 x-ray results were consistent with degenerative "wear and tear" findings, consistent with working as a laborer and possibly consistent with the trauma sustained in the fall 11 years earlier.  In sum, the examiner opined that there was no other information in the record which indicated that the Veteran's current back condition is due to, caused by, or permanently aggravated by any documented military event.  

Analysis

After a review of the evidence, the Board finds that service connection is not warranted for the Veteran's low back disability.  

Initially, the Board observes that the Veteran has asserted that his low back disability preexisted military service and was aggravated by such service.  However, there was no objective showing of a defect on enlistment and thus the Veteran is presumed sound at entry.  38 U.S.C.A. § 1111.  Assuming arguendo that a low back disability did in fact exist prior to military service, as detailed below, there is no evidence that the condition was aggravated by such service.

While service treatment records demonstrate complaints of and treatment for low back pain from April 1954 to June 1954, it was determined that the condition had resolved.  Although additional complaints of back pain were noted in July 1954, the November 1955 separation examination revealed normal clinical evaluation of the spine and there was no documentation of any complaints of back pain at that time.  As noted herein, the Veteran was afforded a VA examination in November 2008.  The examiner determined that the Veteran's back condition was not due to, caused by service, or permanently aggravated by military service.  In support of his findings, the examiner noted that although the Veteran was treated for complaints of back pain during service, x-ray findings were normal.  After discharge he worked as a laborer.  He further noted that the 1958 civilian x-ray following the slip/fall demonstrated the earliest degenerative changes, which can be attributed to the fall.  Additionally, the 1969 x-ray results were consistent with degenerative "wear and tear" findings, consistent with working as a laborer and possibly consistent with the trauma sustained in the fall 11 years earlier.  The conclusion reached by the examiner was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there are no other medical opinions of record relating the low back disability to military service.  Thus, the Board finds that direct service connection for a low back disability is not warranted.

The Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's low back arthritis manifested to a compensable degree within one year after discharge from service in November 1955.  Notably, degenerative changes of the low back were first identified in 1958.  As such, service connection is not warranted on the finding of a chronic disease.

Additionally, service connection may be awarded on solely on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, there is no indication that the Veteran has suffered back pain continuously since service.  In this regard, the Veteran's complaints of back pain during service resolved.  Notably, the Veteran did not report back pain at the time of the November 1955 separation examination.  Further, as noted by the VA examiner, the first report of back pain after service was in February 1958 following a back injury sustained by the Veteran while shoveling snow.  In the follow-up record dated in March 1958, the Veteran reported that his back was aggravated by service, but he did not report continued back pain since military service.  In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.

The Board acknowledges the Veteran's assertion that his low back disability is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current low back condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson. The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's low back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disability is granted.

Entitlement to service connection for a low back disability is denied.  





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a head disability and a left hip and left leg disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a VA medical opinion by the Veteran's VA treating physician received in June 2011, the physician indicated that he had been the Veteran's primary care physician since November 2009 and that the Veteran underwent left total hip arthroplasty in March 2010.  However, records regarding the Veteran's March 2010 left hip surgery have not been associated with the claims file.  On remand, outstanding records for the Veteran's left hip and left leg disabilities must be obtained.

With regard to the Veteran's claim of service connection for a head disability, in a statement received in June 2008, the Veteran stated that he suffered a head injury during military service after four men fell on his head after falling off the back of a truck.  A private June 2008 CT scan of the appellant's head revealed scattered areas of increased white matter signal on FLAIR pulse sequence which was determined to most likely represent areas of chronic ischemia.  There was also cavum septum pellucidum.  The findings were otherwise was unremarkable.  VA medical records demonstrate complaints of dizziness.  In light of the Veteran reporting an in-service injury and the evidence suggesting that the Veteran suffers from a head disability, the Board finds that a VA examination should be provided and an etiological opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records regarding treatment for the Veteran's left hip and left leg disability.  Specifically, records regarding the March 2010 left hip surgery must be retrieved.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his head disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all head disabilities and residuals of a head injury found on examination.

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed head disability or residual of a head injury had its onset during military service or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner must discuss the Veteran's statements regarding an in-service head injury.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


